Citation Nr: 9924654	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  97-22 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a left shoulder 
disability.  

3.  Entitlement to service connection for a right foot 
condition claimed as plantar fasciitis.  

4.  Entitlement to service connection for a left foot 
condition claimed as plantar fasciitis.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran was released from active duty in June 1989 after 
almost eight years of service.  



FINDINGS OF FACT

1.  Competent medical evidence of a current low back 
disability has not been presented.  

2.  Competent medical evidence of a current left shoulder 
disability has not been presented.

3.  Competent medical evidence of right foot plantar 
fasciitis in service or as the result of service has not been 
presented. 

4.  Competent evidence of a nexus between current left foot 
plantar fasciitis and service has not been presented.


CONCLUSIONS OF LAW

1.  A well-grounded claim of entitlement to service 
connection for a low back disability has not been presented.  
38 U.S.C.A. § 5107 (West 1991).  

2.  A well-grounded claim of entitlement to service 
connection for a left shoulder disability has not been 
presented.  38 U.S.C.A. § 5107 (West 1991).  

3.  A well-grounded claim of entitlement to service 
connection for right foot plantar fasciitis has not been 
presented.  38 U.S.C.A. § 5107 (West 1991).

4.  A well-grounded claim of entitlement to service 
connection for left foot plantar fasciitis has not been 
presented.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran argues that he currently suffers disabilities of 
the low back, left shoulder and both feet that began in 
service.  He asserts that the service medical records in the 
claims folder are not complete, but that if they were they 
would show that he was treated for each of those disabilities 
in service.  He also argues that those disabilities should 
have been examined more carefully during his separation 
examination, as well as during his 1996 VA examination, and 
that because those examinations were inadequate, the record 
is incomplete.  

The Board notes that the veteran had several periods of 
active duty beginning in 1972 and ending in 1989.  His total 
length of service on active duty was just short of eight 
years.  He testified that he is currently a tank mechanic at 
Fort Irwin, California.  His service medical records contain 
records of treatment of complaints of, inter alia, a left 
shoulder problem, a low back problem and left foot plantar 
fasciitis.  There are no records of inservice complaints of 
treatment for a right foot problem other than the right 
hammertoe condition that was surgically treated in 1988 and 
for which the veteran testified at page 10 of his hearing 
transcript he does not seek service connection.  

In May 1996 the veteran filed a claim of entitlement to 
service connection for disabilities of the feet, the left 
shoulder and the low back.  He submitted private medical 
records showing that in September 1995 he underwent surgery 
on the right foot for plantar fasciitis.  The reported 
history of that illness included chronic right heel pain for 
the previous several months, unresponsive to conservative 
care in the form of corticosteroid injections, anti-
inflammatories, immobilization and insoles.  X-rays 
demonstrated evidence of a very small inferior calcaneal 
spur.  A plantar fasciotomy of the right heel was performed, 
during which there was a very minimal ridge and no evidence 
of spurring.  A January 1996 physical profile revealed the 
veteran was to be permitted to run at his own pace for three 
months.  

The veteran was asked, by letter dated in June 1996, to 
provide copies of any service medical records he had in his 
possession, to identify the locations where he obtained 
treatment for the disabilities for which service connection 
was being claimed, and to identify any National Guard service 
he had.  The Regional Office (RO) requested service medical 
records from the Army National Guard, but that organization 
indicated the inquiry should be directed to the National 
Personnel Records Center (NPRC).  The NPRC eventually located 
the veteran's service medical records and they have now been 
associated with the claims folder.  

During a VA compensation and pension examination conducted in 
June 1996, with regard to the back the examiner noted the 
veteran reported wearing a back brace at times, that it felt 
as if there was pressure on his back with some twinges of 
pain, and that approximately three months prior to the 
examination the veteran had to seek care at an urgent care 
facility due to back pain.  Upon examination, the iliac 
crests were equal distance from and parallel to the floor.  
The shoulders were even.  There was no fixed deformity.  
Palpating the musculature of the back there was no spasticity 
felt but there was mild tightness in the paralumbar area 
bilaterally.  Range of motion was measured, and the examiner 
noted no objective evidence of pain on motion or neurological 
involvement.  X-rays taken were interpreted to reflect 
degenerative changes at the L4-L5 level in the form of 
narrowing of that disc space with associated vacuum 
phenomenon within the disc space, and no evidence of recent 
fracture or subluxation.  The examiner's diagnosis was 
"essentially normal examination of the back."  

With regard to the left shoulder, the examiner noted the 
veteran's reports of discomfort that comes and goes, and that 
only occasionally interfered with the veteran's sleep.  It 
bothered him to raise his left extremity above shoulder level 
and work with it at that level.  Upon examination, the 
physician noted no swelling or deformity, slightly decreased 
range of motion in the left shoulder as opposed to the right 
shoulder, and concluded that the shoulder was essentially 
normal.  With regard to the bilateral foot problem, the 
examiner noted the veteran's history of surgery on the right 
foot for removal of a spur, and that he experienced similar 
although less severe symptoms on the left foot but has not 
yet had surgery on that foot.  He also reported that the 
veteran indicated when he has to be on his feet too long, 
they swell and become painful.  He reported using Ibuprofen 
when that happens.  He also indicated that he could not run 
like he used to in physical training.  Upon examination, the 
veteran's posture was good and the feet appeared normal with 
no discoloration, deformity, redness or swelling.  The 
examiner stated the veteran cannot run, but can walk.  There 
was no deformity, his gait was normal, and he had no 
secondary skin or vascular changes.  The diagnosis was 
"postop condition, excision spur, right foot and plantar 
fasciitis."  

In a rating decision dated in October 1996, the veteran's 
claims were denied.  A new rating decision was prepared in 
January 1997, however, after the veteran's service medical 
records were received.  The veteran's claims remained denied.  
He was notified of that decision in January 1997 and 
expressed his disagreement in February 1997.  He was provided 
a Statement of the Case in April 1997 in which the RO 
explained that the low back claim was denied because the 
veteran had no back disability in service, and he had no back 
disability now.  The RO explained that the left shoulder 
claim was not service connected because he had no current 
left shoulder disability.  Finally, the RO explained that the 
bilateral foot disability was not service connected because 
the veteran had no complaints of or treatment for a right 
foot disability in service and his current right foot 
complaints were attributed to a recent disability, and 
although there was in service treatment for left foot 
complaints, they represented an acute and transitory illness, 
not a chronic left foot disability.  

The veteran's unsigned VA Form 9, Appeal to Board of 
Veterans' Appeals, was received by the RO in June 1997.  He 
requested a hearing before a traveling member of the Board, 
and explained that he believed his service medical records in 
the claims folder were incomplete.  In support of that 
assertion, he indicated he recalled that right foot plantar 
fasciitis was diagnosed and treated at Heidelberg Army 
Hospital, was also diagnosed in records prepared incident to 
the surgery and subsequent treatment for his right hammertoe, 
and was the reason he was given a physical profile in January 
1989.  He added that his service medical records currently 
contain only one episode of treatment, but that in fact there 
were additional occurrences that put him on physical profiles 
and prevented him from working.  He added that x-rays do not 
show the nerve damage from which he asserts he currently 
suffers in the form of back pain, and added that one 
physician at Landstuhl Hospital in Germany recommended fusing 
the vertebra, yet there is no such record in his service 
medical records.  Regarding the left shoulder disability, the 
veteran asserts that although x-rays do not reveal a 
deformity when he was treated in service in 1985 and 1988, he 
has soft tissue damage.  He adds that he was treated on many 
occasions in service with shots and medicine, and continues 
to be treated for that problem.  

At the hearing held in February 1999 before the undersigned 
traveling member of the Board the veteran testified regarding 
his right toe disability that was treated in service and for 
which he does not seek service connection, and explained that 
the symptoms of that disability are different from the 
symptoms of plantar fasciitis for which he seeks service 
connection.  He stated that he had absolutely no treatment 
for any foot disability for five years following discharge 
because he was not required to do any running or subject his 
feet to overuse during that period, but that as soon as he 
had to subject his feet to overuse again when he went into 
the California Army National Guard he began having foot 
problems again.  He reported that he has a bone spur in the 
left foot that irritates the tendons in the left foot 
because, as a tank mechanic, he is off and on his feet all 
day.  If he can rest his feet or put ice on them, the pain 
subsides after approximately two hours.  

Regarding his back claim, he testified that he injured his 
back when lifting a tool box and twisting to place it in a 
vehicle in 1984, and was placed on light duty.  He said he 
reinjured it in Germany, and later at Fort Ord was told he 
had a herniated disc.  He reportedly had no more back 
problems in service, as he was placed in a desk job.  His 
history of back problems was not noted on his separation 
examination, and he asserted that examination was cursory.  
He reported that he reinjured his back a couple of times 
following service, but was told by a private physician that 
he has no real back problems, just a 40 year old back, and 
that the previous diagnosis of a herniated disc must have 
been wrong.  The veteran explained that he believes he has a 
nerve problem in his back, and planned to see a neurologist 
about that problem in the near future.  He reported that he 
wears a back brace at work and sometimes at home, that his 
sleep is disturbed by back pain, that driving is very 
uncomfortable, that his back hurts when he ascends stair and 
that the pain radiates to his left foot and to his right 
knee.  He reported that the last time he exacerbated his back 
problem he missed one and one-half weeks from work.   He 
asserted that the VA examination performed in 1996 was 
inadequate.  He argued that x-rays do not show his nerve 
problem.  

Regarding his left shoulder disability, the veteran said he 
has problems in the elbow and even has spasms all the way to 
his hand, and the symptoms are worse during cold weather.  He 
testified that he received cortisone shots in service, and 
first had shoulder problems while working under a vehicle in 
the cold in Germany.  He said it was diagnosed in Mannheim as 
bursitis, and became a chronic problem when he was at Fort 
Irwin.  Treatment was afforded with slings, heat, exercises 
and cortisone shots, and he was given a physical profile at 
least four times for the shoulder disability.  He reported 
that his current symptoms include involuntary motions, that 
he drops tools and writing utensils, suffers constant 
pressure, and pain that, on a scale of 1 to 10, is usually at 
a level 3 but goes up to 10 frequently with use.  He added 
that shoulder pain awakens him when he lies on his shoulder.  
He reported that he does much heavy lifting at work, using 
lifts and other weight-distributing aids whenever possible.  

Following the hearing before the undersigned, and prior to 
preparation of this decision, the Board received from the 
VARO additional records from NPRC.  In particular, on July 
23, 1999, the Board received an August 1995 laboratory 
report, an August 1995 Chronological Record of Medical Care, 
a partially completed Report of Medical Examination and 
Report of Medical History, dated in August 1995, a Privacy 
Act Statement, and another form that was not completed.  None 
of those documents contain information relevant to the claims 
on appeal.  


Applicable Laws and Regulations

For disability resulting from personal injury suffered in the 
line of duty, or for aggravation of a preexisting injury 
suffered in the line of duty, the United States will pay 
compensation to any veteran thus disabled and who is 
discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
was incurred, or preexisting injury was aggravated.  
38 U.S.C.A. § 1131 (West 1991).  A person who submits a claim 
for VA benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  A well-grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a) (West 1991).  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Generally, for a claim to be well 
grounded, a claimant must submit each of the following: (1) a 
medical diagnosis of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the in-service injury 
or disease and the current disability.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 
(Fed. Cir. 1996) (table), and Epps v. Gober, 126 F. 3d 1464, 
1468 (Fed. Cir. 1997) (expressly adopting definition of well-
grounded claim set forth in Caluza, supra), cert. denied sub 
nom. Epps v. West, 141 L.Ed. 2d 718, 118 S. Ct. 2348 (1998) 
(mem.).  Although for purposes of ascertaining whether a 
claim is well grounded the credibility of the evidence is 
generally presumed, such presumption is not applicable when 
the evidence is inherently incredible or when the fact 
asserted is beyond the competence of the person making the 
assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Court has 
held that the credibility of the evidence submitted in an 
attempt to reopen must be presumed for purposes of the 
decision of whether or not to reopen.  Justus v. Principi, 3 
Vet. App. 510 (1992).  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  


Analysis

The Board notes the veteran's assertions that his service 
medical records are not complete.  Although it appears there 
was a problem obtaining those records at one point, it 
appears that the NPRC has now forwarded all of the medical 
records it has regarding this veteran.  If the veteran is 
able to obtain additional service medical records, he may do 
so and submit them to the RO for consideration.  At this 
time, however, the Board is satisfied that all available 
service medical records have been obtained.  

Low back disability

The Board has considered all the evidence of record, and 
notes that among it there is no diagnosis from a medical 
professional of a current low back disability.  The 1996 VA 
examination report noted the veteran's history of back 
problems, but found no disability upon examination.  The 
veteran has submitted no medical evidence that reflects that 
he has a current low back disability.  He has asserted that 
he has such a disability, but he has not established that he 
is a trained medical professional who is competent to provide 
a medical diagnosis.  Although he is certainly competent to 
describe his symptoms, and has done so, the opinion he offers 
as to a current presence of and diagnosis of a back 
disability is not competent evidence.  King; Espiritu.  In 
the absence of a medical diagnosis of a current low back 
disability, the first prong of the Caluza test for 
ascertaining whether a well-grounded claim of entitlement to 
service connection for a low back disability has not been 
met.  

The Board notes that in 1984, during service, the veteran was 
diagnosed with lumbosacral sprain.  There is no medical 
opinion providing a nexus between service and a current low 
back disability, however.  In fact, when he was examined for 
the National Guard in August 1995, the veteran indicated that 
he did not then or in the past have recurrent back pain.  The 
veteran has not submitted evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
entitlement to service connection for a low back disability 
is well grounded.  38 U.S.C.A. § 5107.  

Left shoulder disability

The Board has considered the evidence presented to date and 
notes, as it did above regarding the low back claim, there is 
no current medical diagnosis of a left shoulder disability.  
The 1996 VA examiner concluded the shoulder was normal, and 
the veteran has submitted no medical evidence that he 
currently has a left shoulder disability.  He has testified 
that he has left shoulder problems, and has characterized 
them as soft tissue disabilities.  He has not submitted 
evidence from a qualified medical professional that he has a 
shoulder disability at this time, and the only current 
medical evidence regarding the left shoulder is that there is 
no left shoulder disability.  In order to meet the first step 
of the Caluza analysis, such medical evidence is necessary.  
It has not been submitted, and so the claim is not well 
grounded.  

The Board also points out that the veteran's service medical 
records do contain evidence of a left shoulder problem 
characterized as possible bursitis; however, there is no 
medical opinion that provides a nexus between a left shoulder 
problem in service and a current left shoulder disability.  
On the medical history completed by him in August 1995 for 
National Guard purposes, the veteran indicated that he did 
not then or in the past have a painful or "trick" shoulder.

The veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claim of 
entitlement to service connection for a left shoulder 
disability is well grounded.  38 U.S.C.A. § 5107. 


Right foot disability

A September 1988 record reflects the veteran's report of 
tingling and pain from the arch of the right foot into the 
small toe.  An October 1988 service medical record reflects 
that the veteran underwent surgery on his right foot to 
correct a congenital hammertoe.  The veteran testified that 
he had a physical profile in January 1989 not because of his 
right toe surgery, but because of his right plantar 
fasciitis.  However, a January 1989 Consultation Sheet 
indicated the veteran sought a profile "S/P surgery to 
correct overlapping of [toe]", with no mention of plantar 
fasciitis.  Although there are records of treatment for 
plantar fasciitis of the left foot, the veteran's service 
medical records do not contain complaints of or treatment for 
plantar fasciitis of the right foot.  On a May 1989 Report of 
Medical History the veteran reported he had no foot trouble, 
and the Report of Medical Examination conducted at that time 
also notes normal feet.  

The record contains a September 1995 report with a diagnosis 
of right plantar fasciitis, and so the first step of the 
Caluza analysis, a medical diagnosis of current disability, 
has been met.  However, as noted above there is no inservice 
medical evidence of right foot plantar fasciitis.  The 
veteran has testified that that disability was diagnosed and 
treated in service, but his service medical records do not 
corroborate that testimony.  In addition, there is no 
competent medical evidence that he has right foot plantar 
fasciitis as the result of service.  As the second and third 
criteria for establishing a well-grounded claim of 
entitlement to service connection for right foot plantar 
fasciitis have not been met, the Board finds the veteran has 
not submitted evidence sufficient to justify a belief by a 
fair and impartial individual that this claim is well 
grounded.  


Left foot plantar fasciitis

The veteran has submitted no post-service medical records 
revealing diagnosis of or treatment for complaints of left 
foot plantar fasciitis.  However, the report of the 1996 VA 
compensation and pension examination reflects that, in 
response to the RO's request for an examination of the 
veteran's bilateral foot condition, the examiner noted the 
veteran's complaints bilateral plantar fasciitis, worse on 
the right than on the left.  Although the examiner's 
diagnosis was, inter alia, "plantar fasciitis" without 
limiting it to one foot or the other, taken in context it 
appears the examiner was diagnosing bilateral plantar 
fasciitis.  As a result, there is current medical evidence of 
a left foot disability.  The first step of the Caluza 
analysis has been met.  

The veteran's service medical records contain many instances 
of diagnosis of and treatment for left foot plantar 
fasciitis, and so the second step of the Caluza analysis for 
ascertaining whether the veteran has submitted a well 
grounded claim has been met.  However, there is no medical 
opinion providing a medical nexus between the current left 
foot plantar fasciitis and service.  The veteran testified at 
page 5 of his hearing transcript that his foot problems went 
away when he stopped doing physical training and for the 
period of five years between when he was discharged from 
active duty and when he joined the California Army National 
Guard he had no complaints.  He stated that as soon as he 
started physical training for the Guard he started to feel 
pain again, and he now has the constant pain described above, 
and has been diagnosed with plantar fasciitis.  The veteran 
has submitted no medical opinion of a nexus between the 
current left foot plantar fasciitis from which he suffers and 
service, however, so the third prong of the Caluza test has 
not been met. 




ORDER

1.  A well-grounded claim of entitlement to service 
connection for a low back disability has not been submitted, 
and service connection is, therefore, denied.  

2.  A well-grounded claim of entitlement to service 
connection for a left shoulder disability has not been 
submitted, and service connection is, therefore, denied.  

3.  A well-grounded claim of entitlement to service 
connection for right foot plantar fasciitis has not been 
submitted, and service connection is, therefore, denied

4. A well-grounded claim of entitlement to service connection 
for left foot plantar fasciitis not been submitted, and 
service connection is, therefore, denied.  



		
	John E. Ormond, Jr.  
	Member, Board of Veterans' Appeals



 

